REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the closest prior art references are U.S. Patent Publication No. 2017/0123516 to Lie (“Li”), U.S. Patent Publication No. 2011/0034224 to Liu (“Liu”), U.S. Patent No. 8,192,285 to Cheng, et al. (“Cheng”), U.S. Patent Publication No. 2018/0188850 to Heath (“Heath”).
Li discloses a controller configured to held in one hand of a user. (see FIG. 9 reproduced below). 


    PNG
    media_image1.png
    567
    523
    media_image1.png
    Greyscale


Li further discloses: 
[0104] FIG. 9 shows a view 900 of an embodiment of the controller 100 held in a right hand. View 900 shows at least controller 100, top surface 102, front slope 103, thumb button 105, index button 106, middle button 107, tail end 108, and head end 109. View 900 further shows a right hand 901 that includes thumb 902, index finger 903, middle finger 904, ring finger 905, and little finger 906. In other embodiments, the view 900 may not have all of the elements or features listed and/or may have other elements or features instead of or in addition to those listed.

[0105] FIG. 9 shows a view 900 of the controller 100 that is held in the right hand of a user, with the thumb resting on the thumb button 105, the index finger and middle finger in contact with the index button 106 and middle button 107, respectively, and the ring finger and little finger wrapping underneath the concave area 104.

As best understood by the examiner, unlike claim 1, the cross section taken taken along a plane that includes the first operation device (e.g., index button 106 and/or middle button 107) and that is perpendicular to a straight line extending in the first direction from the second operation device (e.g., thumb button 105) is not a circular cross section. In other words, Li’s housing controller does not a sphere shape and/or circular cross section as claimed.  
Liu discloses a spherical gaming controller with various inputs and buttons including directional inputs and an operation section (see at least FIGS. 1-2). Liu also discloses various structural elements within two hemispherical portions of the spherical gaming controller (see at least FIG. 3). Regarding transmitting data, [0023] of Liu discloses “[i]f the controller 200 is a wireless transmission controller 200 (such as an operating handle bar of a Wii machine), then an opening 101 can be provided on the operating device 100 to expose out an induction end of the controller 200, preventing from blocking transmission of wireless signals.”
Heath discloses a spherical-shaped gaming controller that includes at least two semi- spherical housing components and an operation section (see at least [0039] and FIGS. 1-3). Heath also discloses the use of an antenna (e.g., see at least the wireless transceiver 354 in FIG> 4). Heath also discloses the use of a vibrator (see at least [0043], [0052], [0071] and [0076]), inertia sensor (see at least “accelerometer” discussed throughout Heath), and wireless transmission (see at least wireless transceiver 354).
Cheng discloses a ball-shaped gaming controller with a joystick (see at least the Abstract and FIG. 8A). Cheng also disclose the use of inertial sensors (see “inertial sensor” discussed throughout Cheng).
As best understood by the examiner, unlike claim 1, the prior does not disclose, in combination with the other claimed elements, “a cross section of the housing taken along a plane that includes the first operation device and that is perpendicular to a straight line extending in the first direction from the second operation device is a circular cross section, said straight line passing through a center of the circular cross section”. In the examiner’s opinion, the known elements described above cannot be combined without using improper hindsight reconstruction. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T CLARKE JR whose telephone number is (303)297-4757. The examiner can normally be reached Monday-Friday: 9:00-5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT T CLARKE  JR/Primary Examiner, Art Unit 3715